Citation Nr: 0124217	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip as secondary to the service-connected 
through and through gunshot wound distal third left lower 
extremity with recurrent exostosis and distal neuropathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
a through and through gunshot wound distal third left lower 
extremity with recurrent exostosis and distal neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1951 to June 
1953, to include a period of service in Korea.  The veteran 
has been awarded the Purple Heart.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The RO denied entitlement to service connection for 
degenerative joint disease of the left hip as secondary to 
the service-connected through and through gunshot wound 
distal third left lower extremity with recurrent exostosis 
and distal neuropathy, and continued a ten percent evaluation 
for the service-connected through and through gunshot wound 
distal third left lower extremity with recurrent exostosis 
and distal neuropathy.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO in July 2001, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to an evaluation in excess of 10 
percent for the through and through gunshot wound distal 
third left lower extremity with recurrent exostosis and 
distal neuropathy is addressed in the Remand portion of this 
decision.



FINDING OF FACT

Degenerative joint disease of the left hip is causally 
related to the service-connected through and through gunshot 
wound distal third left lower extremity with recurrent 
exostosis and distal neuropathy, and on the basis of the 
competent medical evidence of record, cannot satisfactorily 
be dissociated therefrom.


CONCLUSION OF LAW

Degenerative joint disease of the left hip is proximately due 
to or the result of service-connected through and through 
gunshot wound distal third left lower extremity with 
recurrent exostosis and distal neuropathy.  38 U.S.C.A. 
§ 5107 (West Supp. 2001);  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Factual Background

The veteran's service medical records are absent from the 
claims file except for the June 1953 discharge examination 
report.  This report noted a one inch scar on the left ankle 
and normal lower extremities.  There was no indication of a 
left hip disability.  Various other service records, 
including forms indicating that he was injured in service and 
received the Purple Heart medal, confirm that the veteran had 
received a gunshot wound to the left lower extremity.

An October 1977 VA examination report shows that the veteran 
reported severe left leg pain.  The examiner noted a through 
and through gunshot wound of the left lower leg which was 
healed and symptomatic with mild residuals.  The x-rays 
revealed some vascular calcification and periosteal reaction 
and bridging between the distal tibia and fibula.

By rating action dated in November 1977, the RO granted 
entitlement to service connection for a through and through 
gunshot wound of the left lower leg, and assigned a 10 
percent evaluation under Diagnostic Code 5311 of the Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, 4.73.  

In a rating decision dated in March 1989, the RO included 
distal neuropathy as part of the veteran's service-connected 
disability, and recharacterized the disability as a through 
and through gunshot wound of the distal third of the left 
lower extremity with recurrent exostosis and distal 
neuropathy. 

A May 1992 VA outpatient report shows that the veteran 
reported increased discomfort in his left leg and back.  The 
examiner diagnosed post-traumatic changes in the left lower 
extremity with no swelling, erythema or warmth.  In November 
1992, he was evaluated for arterial pressure in the left 
lower extremity.  It was reported in December 1992 that the 
vascular studies were grossly normal.

An August 1994 VA examination report shows the veteran 
reported that his left leg continued to hurt.  X-rays also 
revealed mild arthritis of the knee.

A private medical record dated in January 1995 shows that the 
veteran had a severe disability secondary to post traumatic 
injuries to his left lower leg where he sustained shrapnel 
injuries in the war.  He had bone spurs extending from the 
tibia to fibula which were removed in 1991.  These were said 
to have recurred causing pain and nerve compression.  It was 
also indicated that he had calcifications of the arteries in 
the leg, present on X-rays.  He was said to be very stiff 
through his hip and apparently had post traumatic 
degenerative arthritis of the hip, secondary to prolonged 
limping and limited use of his leg.

A VA medical record dated in November 1999 shows that the 
veteran had been under a physician's care since May 1992.  He 
was noted to have recurrent pain in the left lower leg, the 
site of his service-connected gunshot wound injury where he 
sustained fracture of the tibia/fibula.  The old fracture 
pain was said to worsen with rest, heat and humidity, and 
that it could have interfered with rest and sleep.  It was 
indicated that in 1995, he had undergone surgery for a left 
total hip replacement secondary to degenerative hip disease 
which may have been aggravated by the damage to his lower 
left leg and altered gait mechanics.  It was noted that 
additional surgery was not thought to be helpful and that his 
condition continued to deteriorate.

A VA examination report dated in January 2000 shows an 
impression of status post gunshot wound of the left lower leg 
with fracture; tibiofibular synostosis; and superficial 
peroneal nerve lesion.  In an addendum to the report, dated 
in February 2000, the examiner, noting that he had reviewed 
the veteran's claims file, opined that the gunshot wound to 
the lower leg with recurrent stenosis of the distal tibia and 
fibula has not aggravated, accelerated or otherwise 
influenced the development of degenerative joint disease in 
the left hip.

A follow-up VA examination conducted by the same physician in 
September 2000 shows that the examiner opined with regard to 
the causality issue, and with respect to his previous opinion 
that the arthritis in the ankle and hip were not related, he 
stated that if one assumed that the reason for acceleration 
of the hip arthritis would be due to ankle arthritis, it 
would not be consistent logically for the conditions to be 
ipsilateral.  It was noted that if one were to consider a 
compensatory change, the right hip would be more likely to 
develop arthritis than the left hip.  He concluded that, 
logically, one would assume that if his left ankle was 
chronically painful, requiring chronic compensation, his 
entire left lower extremity would be less likely to develop 
accelerated degenerative changes, vis-à-vis his right leg.

A private medical record dated in April 2001 shows that the 
veteran had been under the physician's care since 1982.  He 
was said to have a large calcification of the interosseus 
membrane at the tibia and fibula above the ankle joint which 
was excised on two occasions and had recurred.  He had to 
have a total hip replacement on the same side because of 
degenerative arthritis of the hip joint which the examiner 
felt was related to the chronic problem with his left lower 
leg.  He had a limp, changing weight bearing, tolerance, 
weakness, and disability from the calcification of the 
interosseus membrane.  He had stiffening of the tibial 
fibular connection.  X-rays of the hip showed severe 
osteolysis, and that he would have to have surgery, probably 
bone grafting and revision of the total hip arthroplasty.  He 
was said to continue to have pain and disability in his lower 
leg.  The examiner concluded that the veteran's disability is 
greater, secondary to the fact that the problem with the 
lower leg caused the arthritis in the hip requiring total hip 
replacement which was going to have to be revised in the 
future.

The veteran provided oral testimony before the undersigned 
Board Member sitting at the RO in July 2001.  The veteran 
asserted that the symptoms associated with his left leg 
disability interfere with his ability to work as a farmer.  
He indicated that he had a growth tied in his leg and that 
when he would work, move alot in the daytime, at night he 
could not rest because of pain.  He indicated that hopping on 
his leg had caused his hip to "go out."  He stated that he 
had surgery on his hip because it was decaying.


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file private medical records 
identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new legislation.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand of the veteran's 
claims to the RO for adjudication under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Secondary service connection

The veteran contends that he currently has degenerative joint 
disease of the left hip as a result of his service-connected 
through and through gunshot wound distal third left lower 
extremity with recurrent exostosis and distal neuropathy. 

As previously noted, entitlement to service connection may be 
established for a disease or disability which is proximately 
due, the result of, or aggravated by a service-connected 
disease, or injury.  38 C.F.R. § 3.310 (2000);  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The evidence of record has shown that the veteran's private 
physicians and his treating VA physician have all indicated 
that he had post traumatic degenerative arthritis of the hip, 
secondary to prolonged limping and limited use of his leg.  
It was also indicated that he underwent surgery for a left 
total hip replacement secondary to degenerative hip disease 
which may have been aggravated by the damage to his lower 
left leg and altered gait mechanics.  It was reiterated that 
he had to have a total left hip replacement which was felt to 
be related to the chronic problem with his left lower leg.  
The limp, changing weight bearing, tolerance, weakness, and 
disability from the calcification of the interosseus membrane 
and stiffening of the tibial fibular connection resulted in 
greater disability, secondary to the fact that the problem 
with the lower leg caused the arthritis in the hip.

The Board has considered opinion of the VA examiner wherein 
it was suggested that the gunshot wound to the lower leg with 
recurrent stenosis of the distal tibia and fibula had not 
aggravated, accelerated or otherwise influenced the 
development of degenerative joint disease in the left hip.  
However, the Board finds the private and VA medical records 
from the physicians that have been treating the veteran for 
several years for his leg disabilities to be more probative.  
The veteran's treating physicians have indicated that the 
problems he had were progressive and were directly related to 
each other.  It was specifically set forth that they started 
with the lower left leg and progressed to the left hip.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 34 (1994).  As noted above 
the veteran's private physician and some VA physicians have 
reviewed the veteran's records and are conversant with his 
medical condition of many years duration.  The Court has held 
that it is not error for the Board to favor the opinion of 
one competent medical expert over that of another, provided 
that the Board gives an adequate statement of reasons and 
bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  As the Board 
noted above, the medical opinions in the veteran's favor are 
from competent medical personal who are familiar with his 
medical history over along period of time.

Additionally, the Board finds that the veteran's statements 
that his favoring one leg over the other are consistent with 
the opinions of his treating physicians, are probative, and 
tend to lend greater weight to the two opinions which relate 
the left hip disability to the disability of the lower left 
extremity.

The Board points out that the Court has held that a claimant 
is entitled to service connection on a secondary basis when 
it is shown that the claimant's service-connected disability 
aggravates a nonservice-connected disability.  Allen, 7 Vet. 
App. at 439.  Even if it is not clear that the arthritis of 
the left hip was directly caused by the residuals of the 
service-connected gunshot wound to the lower left extremity, 
it has been suggested that the lower left leg disability 
aggravates the left hip disability.

Additionally, the Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  As the Board 
acknowledges the opinion of the examiners, it finds that the 
evidence is at the very least in equipoise, and that the 
benefit of the doubt rule is for application; see 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2000).  

Thus, entitlement to service connection for a service 
connection for degenerative joint disease of the left hip as 
secondary to the service-connected through and through 
gunshot wound distal third left lower extremity with 
recurrent exostosis and distal neuropathy, is warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the left hip as secondary to the service-connected 
through and through gunshot wound distal third left lower 
extremity with recurrent exostosis and distal neuropathy is 
granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In view of the Board's grant of service connection for 
degenerative joint disease of the left hip as secondary to 
the service-connected through and through gunshot wound 
distal third left lower extremity with recurrent exostosis 
and distal neuropathy, the issue of entitlement to an 
increased evaluation for the service-connected disability of 
the left lower extremity must be reevaluated in light of the 
grant of service connection on a secondary basis with 
consideration of the applicable rating criteria.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).




Additionally, a contemporaneous comprehensive VA examination 
of the left lower extremity disability would materially 
assist in the adjudication of the veteran's appeal.  

The Board also refers to the significant change in the law 
during the pendency of this appeal in the enactment of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) which was 
signed into law.  

Because of the change in the law, a remand in this case 
requires compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).

As the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
regarding this issue, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard, 4 Vet. App. at 384.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
left hip and lower extremity 
disabilities.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran for the purpose of 
ascertaining the current nature and 
extent of severity of his through and 
through gunshot wound distal third left 
lower extremity with degenerative joint 
disease of the left hip.


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available to them in conjunction with 
their examinations.  

Any further indicated special studies 
must be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any caused by the left lower extremity 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiners provide 
explicit responses to the following 
questions:

(a) Does the service-connected left lower 
extremity disability involve only the 
joint structure, or does it also involve 
the muscles and nerves?

(b) Does the service-connected left lower 
extremity disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners must so 
indicate.




(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left lower 
extremity disability. the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to the pain attributable 
to the service-connected left lower 
extremity disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected left 
lower extremity, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left lower 
extremity disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claim.



Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5013, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
the through and through gunshot wound 
distal third left lower extremity with 
recurrent exostosis and distal neuropathy 
and degenerative joint disease of the 
left hip.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 



